[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
                United States Court of Appeals
                    For the First Circuit

No. 98-2148

                         ENRICO PAONE,

                          Petitioner,

                               v.

     COMMISSIONER, NEW HAMPSHIRE DEPARTMENT OF CORRECTIONS,

                          Respondent.

          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Steven J. McAuliffe, U.S. District Judge]

                             Before

                     Selya, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Stahl, Circuit Judge.

    Enrico Paone on brief pro se.
    Philip T. McLaughlin, Attorney General, and Charles T. Putnam,
Senior Assistant Attorney General, on brief for respondent.

May 27, 1999

           Per Curiam.    Having carefully reviewed the summary
judgment below in light of the record and the arguments on this
appeal, we agree with the district court's conclusion that the
New Hampshire Supreme Court's decision was neither contrary to,
nor an unreasonable application of, clearly established Federal
law.  See 28 U.S.C.  2254(d)(1).  We add only that nothing in
Doggett v. United States, 505 U.S. 647 (1992), compels a
different result on federal habeas review.  Substantially for
the reasons stated in the district court's well-reasoned
opinion and order of September 3, 1998, the judgment is
affirmed.   See Loc. R. 27.1.